Wright, J.
The principal issue before us today is whether the anti-stacking language in the uninsured motorist provision of the automobile insurance policy before us meets the applicable requirements to prevent stacking of coverage.
R.C. 3937.18(G) provides:
“Any automobile liability or motor vehicle liability policy of insurance that includes coverages offered under division (A) of this section may include terms and conditions that preclude stacking of such coverages.”
An insurance company may, pursuant to R.C. 3937.18(G), preclude the stacking of uninsured motorist coverage. The antistacking provision, however, must be both unambiguous and clear and conspicuous in the automobile insurance contract. Karabin v. State Automobile Mut. Ins. Co. (1984), 10 Ohio St. 3d 163, 10 OBR 497, 462 N.E. 2d 403.
Endorsement 6275RR, stipulated to be in effect for all four policies *48issued to the appellants at the time of the accident, states, in pertinent part:
“If There Is Other Similar Coverage
“1. If the insured is injured as a pedestrian and other similar coverage applies, or is injured while occupying your car, and your car is described in the declarations page of another policy providing similar coverage:
“a. the total limits of liability under all such coverages shall not exceed that of the coverage with the highest limit of liability; and
“b. We are liable only for our share. Our share is that per cent of the damages that the limit of liability of this coverage bears to the total of all similar coverage applicable to the accident.” (Emphasis sic.)
As stated, the antistacking provision must be both unambiguous and clear and conspicuous in the policy. Karabin, supra. We find the above language to be unambiguous. The language “the total limits of liability under all such coverages shall not exceed that of the coverage with the highest limit of liability” can only be interpreted to mean that the insured may not stack coverage. The appellants have not indicated how this language could possibly be construed otherwise.
We also find the language of the antistacking provision to be clear and conspicuous in the policy. The section heading titled, “If There Is Other Similar Coverage,” is typed in bold letters. The entire endorsement section is clearly marked as a part of the policy. Therefore, we agree with the trial court and referee that the language is clear and conspicuous within each policy.
Appellants point out that State Farm provided numerous endorsements and policy jackets over a period of years. The stipulations, however, indicate the above language was a part of the policy at the time of the accident. The fact that the policy in question was altered several times over a period of years does not make the language ambiguous.
Accordingly, the referee was correct in forbidding the stacking of uninsured motorist coverage.
The second issue before us today is whether the language in the insurance contract may be interpreted to allow separate uninsured motorist coverage for derivative actions. The appellate court ruled that Jay’s mother had a derivative action for negligent infliction of serious emotional distress. While we agree that such a derivative action may be maintained, the issue before us is not whether such an action is available, but rather, whether the insurance policies issued by State Farm allow separate coverage for the derivative actions.
It is well-established that language in an insurance policy must be read strictly in favor of the insured. The policy makes clear that State Farm intended to provide a maximum of $100,000 uninsured motorist coverage for each accident involving bodily injury to one person. A derivative action clearly stems from a single accident or occurrence. Indeed, the derivative actions would not exist but for the primary action. Therefore, we find the language of State Farm’s policies limited coverage to $100,000 for all actions arising from a single accident or occurrence involving bodily injury to one person.
In Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 10 OBR 490, 462 N.E. 2d 396, we held at paragraph two of the syllabus that “[w]here separate and independent causes of action arise from injuries caused by an uninsured motorist and such injuries are covered by the unin*49sured motorist provision of an automobile insurance policy, the policy limits applicable to the uninsured motorist coverage will be available to each cause of action.” Auto-Owners was based on Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St. 2d 431, 23 O.O. 3d 385, 433 N.E. 2d 555, which was based on former R.C. 3937.18(A), a predecessor to R.C. 3937.18(A)(1). Sexton held that R.C. 3937.18 mandated coverage of derivative claims under uninsured motorist coverage. However, Sexton did not address the issue of extending separate policy limitations to each derivative cause of action. R.C. 3937.18(A)(1) does not indicate that it was intended to override reasonable limitations on the amount of coverage available for each accident. Therefore, we overrule paragraph two of the syllabus of Auto-Owners. An insurance policy provision that limits recovery for all causes of action arising out of bodily injury to one person to a single limit of liability is a valid restriction of uninsured motorist coverage.
Accordingly, we affirm that part of the appellate court’s decision which determined the policies contained valid antistacking provisions, but reverse that part of the decision that permits additional coverage for derivative actions.

Judgment affirmed in part and reversed in part.

Moyer, C.J., Locher, Holmes and H. Brown, JJ., concur.
Sweeney, J., concurs in part and dissents in part.